Citation Nr: 0212468	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  01-06 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
gunshot injury to the left median and ulnar nerves, with 
carpal tunnel release, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left shoulder gunshot wound involving Muscle Groups II, III, 
and IV, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Theodore Jarvi, Attorney At 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from January to July 1963, and 
from July 1964 to July 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2000 decision by the Phoenix, Arizona, Regional 
Office (RO).

On appeal the veteran appears to raise the issue of 
entitlement to service connection for depression.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate consideration.


REMAND

The April 2000 RO decision from which the veteran appeals 
denied increased evaluations for two disabilities, one 
involving residuals of muscle damage and the other involving 
residuals of nerve damage.  The veteran's February 2001 
Notice of Disagreement addressed both issues, but the May 
2001 Statement of the Case (SOC) addressed only one, the 
evaluation for nerve damage.  Accordingly, this case must be 
remanded for issuance of an SOC on the muscle-damage issue.  
Manlincon v. West, 12 Vet. App. 238, 240-1 (1999).

The Board also finds that additional procedural and 
evidentiary development is warranted here, and this remand 
will best facilitate that development.  First, the Veteran's 
Claims Assistance Act of 2000 was passed during the pendency 
of this appeal, and this remand will enable the RO to fully 
assist and notify the veteran of relevant provisions of that 
Act.  Second, this remand will afford the RO the opportunity 
to address written argument submitted by the veteran's 
attorney at a June 2002 Travel Board hearing.  

Third, the medical evidence may be inconsistent with what 
exactly has been service-connected, and this remand will 
permit clarification of that evidence.  In this regard, the 
service medical records show that although the veteran's left 
shoulder was struck by a large caliber bullet, the wound 
itself was repeatedly described as superficial.  It was not 
described in-service as a through-and-through wound.  
Moreover, there is no reference in the service medical 
records as to an entrance wound, and while they show 
supraspinatus muscle damage, they do not show nerve or vessel 
injury, or evidence of any fracture.  

It may be that the veteran was struck in the left posterior 
shoulder by a round that ricocheted off a hard surface such 
as an armored vehicle.  It must be noted, however, that the 
record indicates that a fellow soldier was initially struck 
and killed by the round that hit the veteran.  Still, X-rays 
show multiple small metallic bodies about the humeral head.  
Such a finding arguably is more consistent with a wound by a 
ricocheting round than with a through-and-through or deep-
penetrating wound by a single round.  In addition, it must be 
noted that 1995 and 1999 electromyography and nerve 
conduction studies show no median or ulnar nerve damage.  The 
studies do show denervation of the left suprascapular muscle.  

In light of the foregoing, and in order to ensure that the 
appellant is properly evaluated, a thorough examination is 
needed to establish the nature and extent of the wound, and 
to clearly identify nerve and muscle damage resulting 
therefrom.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should send the veteran a 
letter explaining the relevant provisions 
of the Veterans Claims Assistance Act of 
2000.  This letter must comply fully with 
the notice analysis discussed in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The veteran should be asked to 
identify all VA and non-VA health care 
providers who have examined or treated 
him for residuals of a gunshot wound to 
the left shoulder since June 1999.  The 
RO should obtain examination and 
treatment records from the health care 
providers the veteran identifies.

3.  The veteran should then be afforded a 
VA neurologic examination to determine 
the nature and extent of the gunshot 
wound to the left shoulder.  The examiner 
should review this remand, service 
medical records, and prior examination 
reports.  If the wound was through-and-
through, the examiner should describe the 
track of the round, including the 
entrance wound, and the scars at the 
entrance and exit-wound sites.  
Regardless whether the wound was through-
and-through, penetrating, or superficial, 
the examiner must indicate affected 
bones, vessels, nerves, and muscles, and 
the nature of the damage to each.  The 
examiner must describe all disability 
attributable to the wound, including any 
limitation of motion, and any additional 
limitation of motion, and the degree of 
same, due to weakened movement, 
incoordination, excess fatigability, 
swelling, deformity, atrophy from disuse, 
pain on motion, and flare-ups.  Any 
evidence of paralysis or nerve injury 
must be quantified.  Any medical 
conclusions must be supported by clinical 
findings set forth in the report.

4.  After the foregoing evidentiary 
development has been completed, the RO 
should review the file.  If the benefit 
sought on appeal remains denied, the RO 
must issue a Supplemental SOC on the 
issue of the evaluation of nerve damage 
due to the left shoulder gunshot wound, 
and should give the veteran and his 
attorney an opportunity to respond 
thereto.  

Additionally, the RO must issue an SOC on 
the issue of the evaluation of muscle 
damage due to the left shoulder gunshot 
wound.  That SOC must address 38 C.F.R. 
§§ 4.55(a) and (d) (2001), their 
application, and advise the veteran of 
the procedure and time limit for 
perfecting appeal on this issue.  The 
veteran is respectfully advised that he 
will only have 60 days following the 
issuance of the SOC to perfect his appeal 
to the Board on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).

